COX, Judge
(concurring):
I completely agree with the opinion by Judge Sullivan and write only because I wish to state my disagreement with the dissenting opinion filed by Chief Judge Everett.
I believe the issue in this case clearly and simply stated is: Can a servicemember avoid the jurisdiction of a court-martial by fraudulently procuring his separation from active duty?
Although I find the dissenting opinion to be somewhat ambiguous, it seems to say that a servicemember can avoid being prosecuted by a court-martial if he is clever enough to connive and deceive the personnel staff of his command to issue him a DD Form 214.* If the form is properly issued, even if by mistake, jurisdiction is, of course, lost. United States v. Howard, 20 M.J. 353 (C.M.A.1985).
On the other hand, the dissenting opinion also seems to say that if an Article III court decides a separation from military service was fraudulently procured, the military somehow, mysteriously, will “reacquire” jurisdiction over the fraudulently-separated person.
Courts-martial either do or do not have jurisdiction over persons who obtain separations by fraudulent means. For the sake of argument, consider the following:
(a) If courts-martial do not have jurisdiction over persons who obtain fraudulent separations, any servicemember can avoid being prosecuted for procuring a fraudulent separation — an untenable consequence.
(b) If courts-martial do have jurisdiction over persons who obtain fraudulent separa*27tions — and I agree with Judge Sullivan that they do — then courts-martial need not be so informed by an Article III court.
As far as I am concerned, the fact that a separation is either forged; bought by bribery; stolen after it has been prepared but not yet delivered; or procured by fraud is a distinction without meaning. In each instance, a servicemember commits an overt act to obtain release from military service against the will of an appropriate separation authority.
The real question presented here is whether the courts as structured within the military justice system — including courts-martial, Courts of Military Review, and this Court — can determine if they are or are not empowered to exercise jurisdiction over an individual. In my view, it is fundamental black-letter law that every court has the power to determine the question of its jurisdiction over the persons and subject matter coming before it.
As to subject-matter jurisdiction, the Supreme Court laid the matter to rest in its decision in Schlesinger v. Councilman, 420 U.S. 738, 95 S.Ct. 1300, 43 L.Ed.2d 591 (1975). Courts-martial and the appellate military review courts created by Congress have the power to determine subject-matter jurisdiction which, absent some extraordinary wrong against an accused other than subjecting him to trial, may not be attacked in Article III courts until the remedies provided under the Uniform Code of Military Justice have been exhausted. Id. at 758, 95 S.Ct. at 1313.
The authority to determine in personam jurisdiction perhaps is vested, mutually, in military and Article III courts. But see Schlesinger v. Councilman, supra at 758-59, 95 S.Ct. at 1313-14. In any event, the collateral attack of a court-martial in an Article III court may be a relic because the Supreme Court now exercises direct review of this Court’s decisions. Art. 67(h)(1), Uniform Code of Military Justice, 10 U.S.C. § 867(h)(1); see Schlesinger v. Councilman, supra at 746, 95 S.Ct. at 1307. Whether a court-martial proceeding can be collaterally attacked in light of this amendment is a matter yet to be determined by the Supreme Court.
However, I am comforted by the fact that this Court has the power to order the release of a “civilian” who is being tried by court-martial, pursuant to the All Writs Act, 28 U.S.C. § 1651. And this Court is not at all interested in permitting civilians to be tried by courts-martial in violation of long-standing Supreme Court decisions. Reid v. Covert, 354 U.S. 1, 77 S.Ct. 1222, 1 L. Ed.2d 1148 (1957); United States ex rel. Toth v. Quarles, 350 U.S. 11, 76 S.Ct. 1, 100 L.Ed. 8 (1955); Ex Parte Milligan, 71 U.S. (4 Wall.) 2, 18 L.Ed. 281 (1866). United States v. Howard, supra, reflects this Court’s determination to adhere to these principles.

 Department of Defense Form 214, "Certificate of Release or Discharge From Active Duty.”